 D. Maimon Kirschenbaum
 Josef Nussbaum
 JOSEPH KIRSCHENBAUM LLP
 32 Broadway, Suite 601
 New York, NY 10004
 (212) 688-5640
 (212) 688-2548 (fax)

 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 ROBERT AMIL and IVON TEPIZILA,

                       Plaintiffs,                            COMPLAINT

         v.
                                                              DEMAND FOR JURY TRIAL
 ARCHWAY ON PEARL, INC. (D/B/A
 ARCHWAY CAFE), ARCHWAY ON WATER
 CORP. (D/B/A LOVE & DOUGH), and
 ARTHUR (A.K.A. ARTUR) HASANI,

                        Defendants.
 ---------------------------------------------------------x

        Plaintiffs Robert Amil and Ivon Tepizila (“Plaintiffs”), by and through their attorneys,

Joseph & Kirschenbaum LLP, upon their knowledge and belief, and as against Archway on

Pearl, Inc. (d/b/a Archway Cafe), Archway On Water Corp. (d/b/a Love & Dough) (the

“Corporate Defendants” or the “Restaurants”), and Arthur (a.k.a. Artur) Hasani (collectively

“Defendants”), allege as follows:


                                             INTRODUCTION

        1.       Plaintiffs allege that, pursuant to the Fair Labor Standards Act, as amended, 29

U.S.C. §§ 201, et seq. (“FLSA”), they are entitled to recover from the Defendants: (1) unpaid

wages, minimum wages, and overtime compensation; (2) liquidated damages; (3) prejudgment
and post-judgment interest; and (4) attorneys' fees and costs.

        2.     Plaintiffs further allege that, pursuant to the New York Labor Law, they are

entitled to recover from the Defendants: (1) unpaid wages, minimum wages, and overtime

compensation; (2) unpaid "spread of hours" premiums for each day they worked more than ten

(10) hours; (3) liquidated damages and statutory penalties pursuant to the New York Wage Theft

Prevention Act; (4) prejudgment and post-judgment interest; and (5) attorneys' fees and costs.

                                 JURISDICTION AND VENUE

        3.     This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”). This Court has supplemental jurisdiction over the New York state law claims, as they

are so related to the claims in this action within the Court’s original jurisdiction that they form

part of the same case or controversy under Article III of the United States Constitution.

        4.     Venue is proper in this District because Defendants conduct business in this

District, and the acts and/or omissions giving rise to the claims herein alleged took place in this

District.

                                          THE PARTIES

        5.     Defendants own, operate, or control a cafeteria, located at 57B Pearl St. Brooklyn,

NY 11201 under the name “Archway Cafe” and a pizzeria located at 57C Pearl St., Brooklyn,

NY 11201 under the name “Love & Dough.”

        6.     Arthur (a.k.a. Artur) Hasani, serves or served as owner, manager, principal, or

agents of the Defendant Corporations and, through these corporate entities, operates or operated

the Cafeteria and the pizzeria as a joint or unified enterprise.

        7.     The Corporate Defendants have an annual gross volume of sales in excess of




                                                   2
$500,000.

       8.      Mr. Hasani has actual ultimate authority with respect to hiring and firing

decisions, discipline, and payroll practices at the Restaurants.

       9.      Plaintiffs are former employees of Defendants Archway on Pearl, Inc. (d/b/a

Archway Cafe), Archway On Water Corp. (d/b/a Love & Dough), and Arthur (a.k.a. Artur)

Hasani.

       10.     Plaintiff Amil was employed by Defendants as a waiter from approximately

December 2015 until September 2019.

       11.     Plaintiff Tepizila was employed by Defendants as a waiter from approximately

July 2018 until September 2019.

                                              FACTS

       12.     Plaintiff Amil was employed at both Archway Café and Love and Dough.

       13.     Archway Café and Love and Dough restaurants are right next door to each other.

       14.     Plaintiff was informed by Defendant Hasani and Defendant Hasani’s management

employees as to which of the locations he would be working at each day.

       15.     There were other individuals who worked at both Archway Café and Love and

Dough at the same time.

       16.     For example, both restaurants often used the same employees for deliveries.

       17.     Throughout the duration of his employment with Defendants, Plaintiff Amil was

paid an hourly rate of $6 or $7 an hour by Defendants.

       18.     Throughout the duration of her employment with Defendants, Plaintiff Tepizila

was paid an hourly rate of $6 or $7 an hour by Defendants.

       19.     This hourly rate was at all times lower than the New York State minimum wage




                                                  3
rate in effect at the time of Plaintiffs’ employment.

        20.    In fact, it was even lower that hourly rate was even lower than the “tip credit”

minimum wage allowed under the FLSA and NYLL.

        21.    In any event, Defendants could not utilize the tip credits set forth under the FLSA

and New York Labor Law because they did not give Plaintiff the appropriate notice of the tip

credit, including but not limited to the notices required by N.Y. Lab. Law § 195.

        22.    Defendants were not entitled to pay Plaintiff under the lower minimum wage

applicable to food service workers because they did not notify him in writing at the beginning of

his employment and at the beginning of each year that the minimum wage changed by (a)

explaining the full minimum wage, and (b) explaining that they intended to take a specific tip

credit as required under NYLL § 195(1).

        23.    In addition, Defendants were not entitled to pay Plaintiff the tip credit minimum

wage for the many shifts during which Plaintiff spent more than 20% of his time performing

non-tipped side-work.

        24.    Plaintiff Amil worked in excess of 40 hours in a week during almost each week of

his employment with Defendants.

        25.    On a few occasions, Plaintiff Tepizila worked in excess of 40 hours in a week as

well.

        26.    On these occasions, Defendants simply paid Plaintiffs the same $6 or $7 per hour

for each hour they worked in excess of 40 in a week.

        27.    Defendants never provided Plaintiffs any overtime premiums for hours they

worked in excess of 40 in a week.

        28.    Plaintiff Amil generally worked five days a week.




                                                  4
        29.     Plaintiff Amil’s shifts usually started between 11 a.m. and 12 p.m. and usually

concluded between 10 p.m. and 11:30 p.m.

        30.     Plaintiff Tepizila generally worked two or three days a week.

        31.     Plaintiff Tepizila shifts usually started between 11 a.m. and 12 p.m. and usually

concluded between 10 p.m. and 11:30 p.m.

        32.     Plaintiffs earned tips at Defendants’ restaurants.

        33.     During almost every week that Plaintiffs worked for Defendants, Defendants took

portions of Plaintiffs’ tips.

        34.     Defendants also did not pay Plaintiff the spread of hours compensation for shifts

spanning 10 or more hours.

        35.     Defendants also never provided Plaintiffs with wage statements with their pay.

        36.     In fact, Defendants forced Plaintiffs to sign a form each week that stated that

Plaintiffs were paid properly.

        37.     The information on these forms was patently false. However, Plaintiffs feared

they would lose their job if they did not sign the forms.

        38.     Defendants committed the foregoing acts willfully and against Plaintiffs.

                              FIRST CLAIM FOR RELIEF
                     FLSA Minimum Wage Claims, 29 U.S.C. § 201, et seq.,

        39.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

        40.     At all relevant times, Defendants have been, and continue to be, “employers”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within

the meaning of FLSA, 29 U.S.C. § 203. At all relevant times, Defendants have employed,

“employee[s],” including Plaintiffs.



                                                  5
       41.     Throughout the statute of limitations period covered by these claims, Defendants

knowingly failed to pay Plaintiffs the federal minimum wage for each hour worked.

       42.     Plaintiffs seeks damages in the amount of their respective unpaid compensation,

liquidated (double) damages as provided by the FLSA for minimum wage violations, attorneys’

fees and costs, pre- and post-judgment interest, and such other legal and equitable relief as this

Court deems just and proper.

                             SECOND CLAIM FOR RELIEF
                          FLSA Overtime Violations, 29 U.S.C. § 207

       43.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       44.     At all relevant times, Defendants have been, and continue to be, “employers”

engaged in interstate “commerce” and/or in the production of “goods” for “commerce,” within

the meaning of FLSA, 29 U.S.C. § 203. At all relevant times, Defendants have employed,

“employee[s],” including Plaintiffs.

       45.     Throughout the statute of limitations period covered by these claims, Plaintiffs

worked in excess of forty (40) hours per workweek.

       46.     At all relevant times, Defendants operated under a decision, policy and plan, and

under common policies, programs, practices, procedures, protocols, routines and rules of

willfully failing and refusing to pay the Plaintiffs at one-and-one-half times the minimum wage

for work in excess of forty (40) hours per workweek, and willfully failing to keep records

required by the FLSA even though Plaintiffs have been and are entitled to overtime.

       47.     Plaintiffs seek damages in the amount of their respective unpaid overtime

compensation, liquidated (double) damages as provided by the FLSA for overtime violations,

attorneys’ fees and costs, pre- and post-judgment interest, and such other legal and equitable



                                                 6
relief as this Court deems just and proper.


                          THIRD CLAIM FOR RELIEF
    New York State Minimum Wage Act Violations, New York Labor Law § 650 et seq.

       43.      Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       44.      Defendants knowingly paid Plaintiffs less than the New York minimum wage as

set forth in N.Y. Lab. Law § 652 and supporting regulations of the New York State Department

of Labor.

       45.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

       46.      As a result of Defendants’ willful and unlawful conduct, Plaintiffs are entitled to

an award of damages, including liquidated damages, in an amount to be determined at trial, pre-

and post-judgment interest, costs and attorneys’ fees, as provided by N.Y. Lab. Law § 663.

                             FOURTH CLAIM FOR RELIEF
                              New York Overtime Violations
                    New York Minimum Wage Act, N.Y. Stat. § 650 et seq.,
             N.Y. Comp. Codes R. & Regs. Tit. 12, §§ 137-1.3 (2010), 146-1.4 (2011)

       47.      Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       48.      It is unlawful under New York law for an employer to suffer or permit a non-exempt

employee to work without paying overtime wages for all hours worked in excess of forty (40)

hours in any workweek.

       49.      Throughout the Class period, Defendants willfully, regularly and repeatedly failed

to pay Plaintiff and the Class members at the required overtime rate of one-and-one-half times the

minimum wage for hours worked in excess of forty (40) hours per workweek.



                                                 7
       50.     As a result of Defendants’ willful and unlawful conduct, Plaintiff and members of

the Class are entitled to an award of damages, including liquidated damages, in an amount to be

determined at trial, pre- and post-judgment interest, costs and attorneys’ fees, as provided by N.Y.

Lab. Law § 663.

                             FIFTH CLAIM FOR RELIEF
                          New York Spread of Hours Violations
                   New York Minimum Wage Act, N.Y. Stat. § 650 et seq.,
                   N.Y. Comp. Codes R. & Regs. Tit. 12, § 146-1.6 (2016)

       51.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       52.     Throughout the relevant period, Plaintiffs regularly worked double shifts that

spanned over ten hours in a day.

       53.     Defendants did not keep accurate records of all of Plaintiffs’ hours.

       54.     Defendants did not pay Plaintiffs the required “spread of hours” compensation

when required by New York Labor Law.

       55.     As a result of Defendants’ willful and unlawful conduct, Plaintiffs are entitled to

an award of damages, including liquidated damages, in an amount to be determined at trial, pre-

and post-judgment interest, and costs and attorneys’ fees.

                               SIXTH CLAIM FOR RELIEF
          Illegal Deductions from Gratuities, N.Y. Lab. L. §§ 193, 196-d and 198-b

       43.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

 were set forth again herein.

       44.     Defendants willfully retained and continue to retain portions of Plaintiffs’ tips.

       45.     As a result of Defendants’ willful and unlawful conduct, Plaintiffs are entitled to

 an award of damages, including liquidated damages, in amount to be determined at trial, pre-

 and post-judgment interest, and costs and attorneys’ fees.



                                                 8
                           SEVENTH CLAIM FOR RELIEF
             New York Notice Requirements Violations, N.Y. Lab. L. §§ 195, 198

       46.     Plaintiffs reallege and incorporate by reference all preceding paragraphs as if they

were set forth again herein.

       47.     Defendants did not provide Plaintiff and the members of the Class with the

notices/wage statements required by N.Y. Lab. Law § 195(1) and 195(3).

       48.     As a result of Defendants’ unlawful conduct, Plaintiff and members of the Class

are entitled to an award of damages pursuant to N.Y. Lab. Law § 198, in an amount to be

determined at trial, pre- and post-judgment interest, and costs and attorneys’ fees, as provided by

N.Y. Lab. Law § 198.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of himself and the FLSA Collective Plaintiffs and

members of the Class, pray for relief as follows:

       A.      An award of damages, according to proof, including back pay, front pay, punitive

               damages, and liquidated damages, to be paid by Defendants;

       B.      Designation of this action as a collective action on behalf of the FLSA Collective

               Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all

               similarly situated members of the FLSA opt-in class, apprising them of the

               pendency of this action, and permitting them to assert timely FLSA claims and state

               claims in this action by filing individual Consent to Sue forms pursuant to 29 U.S.C.

               § 216(b);

       C.      Designation of Plaintiff as the Representative of the FLSA Collective Plaintiffs;

       D.      Designation of this action as a class action pursuant to F.R.C.P. 23;

       E.      Designation of Plaintiff as the Representatives of the Class;


                                                 9
       F.      An award of damages, according to proof, including liquidated damages, to be paid

               by Defendants;

       G.      An award of damages, according to proof, including, back pay, front pay,

               compensatory damages, emotional distress damages, punitive damages, and

               liquidated damages, to be paid by Defendants;

       H.      Penalties available under applicable laws;

       I.      Costs of action incurred herein, including expert fees;

       J.      Attorneys’ fees, including fees pursuant to 29 U.S.C. § 216, N.Y. Lab. L. § 663,

               and other applicable statutes;

       K.      Pre-judgment and post-judgment interest, as provided by law; and

       L.      Such other and further legal and equitable relief as this Court deems necessary, just

               and proper.



 Dated: New York, New York               Respectfully submitted,
        October 28, 2019
                                         JOSEPH & KIRSCHENBAUM LLP


                                                By: /s/ D. Maimon Kirschenbaum
                                                D. Maimon Kirschenbaum
                                                Josef Nussbaum
                                                32 Broadway, Suite 601
                                                New York, NY 10004
                                                Tel: (212) 688-5640
                                                Fax: (212) 688-2548

                                         Attorneys for Named Plaintiffs

                                  DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial on all causes of action and claims with respect to

which they have a right to jury trial.



                                                  10
